We have again examined the record in the light of appellant's motion for rehearing. Appellant was convicted upon a charge of possessing intoxicating liquor for the purpose of sale. It was necessary for the state to show the intoxicating character of the liquor, and in so doing it was not restricted to prove merely that it was whisky. Unquestionably, it could also prove that it caused those who used it to become intoxicated. An inspection of the statement of facts shows that the witness Wyres, referred to in the bill of exception No. 1, testified on cross-examination as follows: "I think that the liquor we got that evening was intoxicating. It did not make me drunk. Will Jordan got awful drunk. I did not get drunk. There were four of us drinking *Page 227 
that pint of liquor." As we understand the record the proof was as to the effect of the very liquor claimed to have been in possession of appellant and which was sold by him. We advert to the foregoing as sustaining the conclusion reached in our original opinion that bill of exception No. 1 was not sufficiently full to show error in the matter complained of. Of course, if the parties became intoxicated on liquor with which appellant was not connected the fact of such intoxication would not be material, but it would be otherwise if it resulted from the liquor which appellant was charged with possessing for the purpose of sale.
Appellant also urges that the holding of the court in the present case on the point presented by bill of exception No. 3 and discussed in our original opinion is in conflict with the recent case of Griffin v. State, 119 Tex.Crim. Rep.,45 S.W.2d 617. It is expressly stated in the opinion in the latter case that the witness sought to be impeached "had paid some fines." With no further information as to whether the prosecutions inquired about were felonies or misdemeanors involving moral turpitude, it was held erroneous to make proof thereof. In the present case the inquiry showed the witness sought to be impeached had been indicted in the district court. If the prosecution inquired about was by indictment in the district court we think it appeared prima facie that the inquiry had reference to a felony charge as the district court has exclusive jurisdiction of such cases. In the absence of a showing in the bill of exception that in fact the prosecution was for an offense not provable for impeachment purposes, we think the incident fails to present error.
The motion for rehearing is overruled.
Overruled.